IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,546



                    EX PARTE TIMOTHY RICHARDSON, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W02-72346-P IN THE 203RD DISTRICT COURT
                          FROM DALLAS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to fifteen years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal. Counsel has since been disbarred by the State Bar of Texas due to

“dishonesty, fraud, deceit, or misrepresentation” in a different criminal case.

        The trial court has determined that trial counsel failed to timely file a notice of appeal and
                                                                                                       2

recommends that this Court grant relief. We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. W02-72346-P

from the 203rd Judicial District Court of Dallas County. Applicant is ordered returned to that time

at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain

a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.

        Applicant’s remaining claim is dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).



Delivered: May 11, 2011
Do Not Publish